18-23538-rdd          Doc 1053      Filed 12/05/18 Entered 12/05/18 20:14:18                     Main Document
                                                  Pg 1 of 9


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ x
 In re                                                        :
                                                              :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al., :
                                                              :       Case No. 18-23538 (RDD)
                                                              :
                   Debtors.1                                  :       (Jointly Administered)
 ------------------------------------------------------------ x




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
 Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
 (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
 Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
 (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
 Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
 Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
 Hoffman Estates, Illinois 60179.



 WEIL:\96817739\6\73217.0004
18-23538-rdd           Doc 1053        Filed 12/05/18 Entered 12/05/18 20:14:18                     Main Document
                                                     Pg 2 of 9


                       DECLARATION OF ROGER A. PUERTO
             IN SUPPORT OF DEBTORS’ MOTION FOR ENTRY OF AN ORDER
      (I) APPROVING THE SALE OF CERTAIN REAL PROPERTY, (II) AUTHORIZING
       THE ASSUMPTION AND ASSIGNMENT OF CERTAIN UNEXPIRED LEASES IN
           CONNECTION THEREWITH, AND (III) GRANTING RELATED RELIEF

                     I, Roger A. Puerto, pursuant to section 1746 of title 28 of the United States Code,

 hereby declare that the following is true to the best of my knowledge, information, and belief:

                     1.         I am the Head of Real Estate Transactions (“Sears Real Estate”) at Sears

 Holdings Corporation (“Sears” and, together with its debtor affiliates, the “Debtors”, and together

 with its non-debtor affiliates, the “Company”).

                     2.         I submit this declaration (the “Declaration”) in support of the Motion of

 Debtors For Entry of Order (I) Approving the Sale of Certain Real Property, (II) Authorizing the

 Assumption and Assignment of Certain Unexpired Leases in Connection Therewith, and

 (III) Granting Related Relief, filed on November 29, 2018 (ECF No. 938) (the “Motion”).2 I am

 authorized by the Debtors to submit this Declaration and, unless otherwise indicated, all facts set

 forth in this Declaration are based upon my personal knowledge, my experience, my review of

 relevant documents, information provided to me by Sears’ employees working under my

 supervision, or information provided to me by members of the Debtors’ management or their

 advisors. If called upon to testify, I could and would testify to the facts and opinions set forth

 herein.

                                          Background and Qualifications

                     3.         Prior to joining Sears, from October 2010 to August 2017, I was an

 investment analyst at Fairholme Capital Management (“Fairholme”), a registered investment

 advisor. At the time, Fairholme held certain Sears debt and was the second largest shareholder of



 2
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Motion.
                                                             2
 WEIL:\96817739\6\73217.0004
18-23538-rdd          Doc 1053      Filed 12/05/18 Entered 12/05/18 20:14:18             Main Document
                                                  Pg 3 of 9


 Sears and Seritage Growth Properties (“Seritage”), a publicly-traded real estate investment trust

 company. From 2012 until my departure from Fairholme, I primarily worked on designing the

 valuation framework for real estate owned by Sears and eventually Seritage, performing over 200

 property tours, and running valuation experiments with brokers, developers, and national

 appraisers.

                     4.        I joined Sears in August 2017 as a consultant to the former President of

 Sears Real Estate. In June 2018, I was promoted to my current position. In my role as a consultant

 at Sears, I designed the sale process with respect to 140 retail and non-retail properties, working

 with a network of brokers in specific local markets to attract potential buyers. I negotiated directly

 with potential buyers to help maximize the value of the real property being sold, and coordinated

 with outside legal counsel to negotiate deal terms and leases associated with the properties. The

 sale processes I personally implemented or was otherwise involved in resulted in twenty-nine

 transactions, generating a total of approximately $304 million in gross proceeds, approximately

 $52 million more than the aggregate appraised value of the real property subject to the transactions.

 Additionally, transactions were pending as of the Commencement Date with respect to another

 nineteen properties, including the Real Property described in the Motion, that are expected to

 generate approximately $140 million in gross proceeds upon consummation, which is

 approximately $22 million more than the aggregate appraised value for such properties.

                     5.        I am personally familiar with Sears’ real estate portfolio and the marketing

 efforts undertaken to monetize certain of such assets, including with respect to the Real Property

 that is the subject of the Motion.




                                                       3
 WEIL:\96817739\6\73217.0004
18-23538-rdd          Doc 1053       Filed 12/05/18 Entered 12/05/18 20:14:18             Main Document
                                                   Pg 4 of 9


                      The Acquired Assets and The Prepetition Marketing Process

                     6.         Since early 2018, the Debtors have sought to monetize their interests in,

 among others, thirteen parcels of real property located in secondary markets. After considerable

 efforts to market the assets, including the use of local brokers, and negotiations with various third

 parties, Debtors Sears, Roebuck and Co., Kmart Corporation, and Kmart Stores of Illinois, together

 with non-Debtor affiliate SRC Facilities LLC, finalized negotiations with Amerco Real Estate

 Company (“Purchaser”) to sell the Acquired Assets for $62 million.

                     7.         As more fully described in the Purchase Agreement, the Acquired Assets

 consist of:

                              Real Property: twelve parcels of real property that currently
                               or in the past were operating as Kmart® stores and one
                               parcel of real property that is a currently operating Sears®
                               store, together with all Improvements and Personal Property
                               thereon; and
                              Assumed Leases: six unexpired non-residential real
                               property leases, all of which are leases as to which a Debtor
                               is the lessor.

   Eleven of the thirteen properties subject to the Transaction are encumbered by either the Cascade

   Real Estate Loan or that certain Term Loan Agreement, dated as of March 14, 2018, pursuant to

   which UBS AG, Stamford Branch, as administrative agent, and the lenders party thereto

   provided a term loan facility.

                     8.         Each of the Acquired Assets is a non-essential asset that is not material to

 the Debtors’ ongoing operations or revenue-generating capacity. Indeed, three locations are

 “dark” and six locations have negative EBITDA. Although the remaining four locations are

 generating positive EBITDA, I believe that the Purchase Price (hereinafter defined) being paid by

 the Purchaser warrants proceeding with the sale.



                                                        4
 WEIL:\96817739\6\73217.0004
18-23538-rdd           Doc 1053          Filed 12/05/18 Entered 12/05/18 20:14:18                          Main Document
                                                       Pg 5 of 9


                      9.            Based on my prior experience, after the Commencement Date, I conferred

 with the Debtors’ management and concluded, based upon the extensive marketing efforts already

 undertaken, that additional marketing of the Acquired Assets would likely be futile.

                      10.           Set forth below is a chart of the marketing efforts and indications of

 interest received with respect to each Real Property site:

              Store Sears /
  Count                               City / State                  Summary of Marketing Process
               No. Kmart
                                                          Property was listed in January 2018 and an offering memorandum
                                                           distributed to approximately 96 brokers.
                                                          Sellers reached out directly to large property owners and
                                                           redevelopers.
      1        2819         Sears    Fairbanks, AK
                                                          Information on the property was sent out via broker email blast
                                                           twice a month and presented at semi-monthly broker meetings.
                                                          Sellers received an offer, however, it did not crystalize into a final
                                                           binding offer.
                                                          Property was listed in February 2018.
                                                          Sellers sent retail, broker, and landlord/developer email blasts.
      2        4928         Kmart    Queensbury, NY       Sellers sent direct emails to over 50 developers.
                                                          Sellers received an offer, however, it did not crystalize into a
                                                           final binding offer.
                                                          Property was listed in July 2018 and over 3,500 emails were sent
                                                           to investors, institutions, REITs, and funds.
                                                          34 parties viewed and/or executed a confidentiality agreement to
      3        4371         Kmart    Santa Maria, CA
                                                           get access to a diligence data room.
                                                          Sellers received one offer, however, it was for a purchase price
                                                           significantly below the appraised value of the property.
                                                          Property was listed in March 2018.
                                                          Emails sent to over 7,000 principals and 5,000 brokers, with
      4        4147         Kmart    Spokane, WA           additional 7 email blasts.
                                                          Received five offers, including from Purchaser, and various
                                                           expressions of interest from third parties.
      5        4423         Kmart    Rockford, IL         The Sellers’ retained a third party real estate advisor to market
                                     Ft. Walton            the property beginning first quarter 2017.
      6        3223         Kmart                         Highest offers/indicated interest received by the retained advisor
                                     Beach, FL
                                                           were 21%, in the aggregate, lower than the aggregate amount to
      7        3147         Kmart    Kingsport, TN
                                                           be paid for such properties under the Transaction.
      8        4048         Kmart    Springfield, IL
      9        3529         Kmart    Pittsburgh, PA
     10        7017         Kmart    Roswell, NM
     11        4998         Kmart    Roseville, MI
                                                          Property was initially restricted from the sales process due to
                                     Apple Valley,         being pledged as collateral in favor of the Pension Benefit
     12        3699         Kmart
                                     CA                    Guaranty Corporation (“PBGC”). It was released from the
                                                           PBGC lien on August 20, 2018.



                                                             5
 WEIL:\96817739\6\73217.0004
18-23538-rdd          Doc 1053           Filed 12/05/18 Entered 12/05/18 20:14:18                          Main Document
                                                       Pg 6 of 9


                                                             Once property was released, sent multiple email blasts, resulting
                                                              in 34 signed confidentiality agreements, 4 interested buyers, but
                                                              no ultimate offers.
                                                             Store closure announced October 2013 and the store vacated
                                     Fort Atkinson,           early 2014.
     13       31903        Kmart
                                     WI                      Property was on the market since 2014 with limited interest from
                                                              third parties.



                     11.           As noted in the above summary, with the exception of one location, a dark

 store that has been on the market since early 2014, all Acquired Assets have been robustly

 marketed since early 2018 and, in many instances, much earlier. I have been actively involved in

 the marketing of the Acquired Assets, since my involvement with sales process beginning in

 October 2017. For a majority of the Acquired Assets, local real estate brokers were engaged with

 specific expertise and knowledge of the area to ensure that the best resources were utilized to

 market the Acquired Assets. In many instances, I ran a parallel process on the Sears side by

 reaching out to known interested buyers to ensure that the two processes together would produce

 the best offers possible.

                     12.           Aside from using local brokers, other methods were also utilized during

 the marketing process to ensure widespread outreach and the best possible bids for the Acquired

 Asset, including, circulating a property offering memorandum to potential buyers, executing non-

 disclosure agreements and providing access to a diligence data room, circulating email blasts to

 brokers, retailers, landlords, developers, and other potentially interested parties such as private

 investors and various funds, listing the Acquired Assets on various listing websites, and also

 enlisting large-scale real estate brokers with regional and national expertise and client-base.

                                                      The Transaction

                     13.           The Sellers received various offers and varying degrees of interest for the

 Acquired Assets from potential buyers.                     In July 2018, Sears began conversations with the

 Purchaser regarding a potential sale of a portfolio of Company-owned real property. A list of
                                                 6
 WEIL:\96817739\6\73217.0004
18-23538-rdd          Doc 1053      Filed 12/05/18 Entered 12/05/18 20:14:18           Main Document
                                                  Pg 7 of 9


 available real property was sent to the Purchaser for review, and after extensive discussions

 between Sears and the Purchaser, the parties were able narrow the list of properties to the thirteen

 parcels of Real Property identified in Exhibit B to the Purchase Agreement. The Purchaser

 submitted an offer in late September 2018 for the Acquired Assets and after additional negotiations

 submitted a second and final offer of $62 million (the “Purchase Price”). The Purchase Prices

 reflects months of extensive, arm’s length negotiation, and an increase from the Purchasers’ initial

 offer.

                     14.       In addition to the Purchase Price, an important aspect of the Transaction

 involves the Debtors’ need to remain in possession of the premises that are currently operating so

 as to effectuate an orderly wind-down of operations. To facilitate the Debtors’ store closures, I

 negotiated with the Purchaser the terms of post-closing occupancy agreements (the “Occupancy

 Agreements”) for ten of the thirteen locations. Each Occupancy Agreement, a form of which is

 annexed to the Purchase Agreement as Exhibit E, is for a term of 120 days and provides that the

 Sellers will pay only real estate taxes and water and sewer charges until the Sellers deliver

 possession of the ten locations. I believe that the Occupancy Agreements provide the Debtors with

 sufficient time to conduct store closings without significant disruption to their businesses and,

 given their relatively short term, do not present an unnecessary burden to the Debtors’ estates.

                     15.       I believe that the Purchase Price offered by the Purchaser is, in the

 aggregate, higher or better than any other offers received for the Acquired Assets. The value

 allocated to a majority of the Acquired Asset is higher than the appraised value of the applicable

 Acquired Asset. Furthermore, I also believe that, if the Acquired Assets were sold separately, the

 price received would likely be less than the price allocated for each Acquired Assets in the

 Purchase Agreement. I believe that the opportunity for the Purchaser to purchase the Acquired


                                                      7
 WEIL:\96817739\6\73217.0004
18-23538-rdd          Doc 1053      Filed 12/05/18 Entered 12/05/18 20:14:18            Main Document
                                                  Pg 8 of 9


 Assets as one portfolio led to the Purchase Price offered by the Purchaser being higher than if each

 Acquired Asset were sold separately. As such, I believe the terms of the Transaction set forth in

 the Purchase Agreement are the most favorable terms available.

                               A Timely Sale At This Time Maximizes Value

                     16.       I believe ample business justifications exist for the sale of the Acquired

 Assets and assignment of the Assumed Leases to the Purchaser. An orderly consummation of the

 Transaction is essential to monetizing the Acquired Assets and maximizing recoveries for the

 Debtors’ stakeholders. The timely sale of the Acquired Assets to the Purchaser is necessary to

 avoid the unnecessary cost and expense that would otherwise be incurred if the Transaction is not

 consummated timely as contemplated by the Purchase Agreement. In particular, the Debtors

 would have to continue to pay expenses associated with owning the Real Property. Moreover, as

 noted above, the Debtors conducted a thorough and robust prepetition marketing process for the

 Acquired Assets, and believe the Purchase Price is the best offer the Debtors will likely receive

 for the group of Acquired Assets.

                     17.       Furthermore, a private sale of the Acquired Assets is appropriate as the

 Buyer was not approached with a public auction in mind. The Debtors have already expended

 money and resources during the prepetition marketing process, and the limited interest received

 during that process and the overall lack of higher offers attest to the fact that a prolonged public

 auction would be unlikely to produce higher or better offers for the Acquired Assets and may very

 well reduce the price to be paid for the Acquired Assets. Closing the Transaction in a timely

 manner will maximize the value of the Acquired Assets and is appropriate under the circumstances.




                                                       8
 WEIL:\96817739\6\73217.0004
18-23538-rdd          Doc 1053      Filed 12/05/18 Entered 12/05/18 20:14:18               Main Document
                                                  Pg 9 of 9


                     18.       In light of the foregoing, I believe that pursuing the Transaction in a timely

 manner under the terms of the Purchase Agreement is in the best interest of the Debtors’ estates

 and maximizes value for all of the Debtors’ stakeholders.

                     19.       I declare under penalty of perjury that the foregoing is true and correct.



 Executed on December 5, 2018, in Miami, Florida.

                                                                      /s/ Roger A. Puerto
                                                                     Roger A. Puerto
                                                                     Head of Sears Real Estate
                                                                     Transactions,
                                                                     Sears Holdings Corporation




                                                        9
 WEIL:\96817739\6\73217.0004
